Case 3:17-cv-06930-RS Document 150-3 Filed 07/23/19 Page 1 of 38




                 EXHIBIT B
  Case:Case
        1:19-cv-01725
            3:17-cv-06930-RS
                      DocumentDocument
                               #: 101 Filed:
                                         150-3
                                             07/19/19
                                                 Filed Page
                                                       07/23/19
                                                            1 of 37
                                                                 Page
                                                                    PageID
                                                                      2 of 38
                                                                           #:5405




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 VENDAVO, INC.,

                                              Plaintiff,
                                                           Case No.: 1:19-cv-01725
         v.                                                Judge Robert M. Dow, Jr.
                                                           Magistrate Judge Young B. Kim
 KIM LONG, PRICE F(X) AG, AND PRICE F(X),
 INC.,

                                           Defendants.



 DECLARATION OF MATTHEW G. BERKOWITZ IN SUPPORT OF DEFENDANTS’
   REPLY IN SUPPORT OF MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                            TRANSFER

       I, Matthew G. Berkowitz, declare as follows,

       1.      I am a partner at the law firm of Shearman & Sterling LLP, counsel for

Defendants Price f(x), Inc. and Price f(x) AG (together, "PFX"). I am a member in good standing

of the Bar of the State of California and have been admitted pro hac vice in the above-referenced

action. I make this declaration based on personal knowledge and, if called as a witness, I could

and would testify competently to the matters set forth herein.

       2.      Attached hereto as Exhibit A is a true and correct copy of excerpts from the

Marcin Cichon deposition transcript dated May 9, 2019.

       3.      Attached hereto as Exhibit B is a true and correct copy of excerpts from the Dan

Costanzo deposition transcript dated May 8, 2019.

       4.      Attached hereto as Exhibit C is a true and correct copy of excerpts from the Vicki

Roberts deposition transcript dated May 20, 2019.

       5.      Attached hereto as Exhibit D is a true and correct copy of excerpts from the
Gabriel Smith deposition transcript dated May 22, 2019.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.
Case:Case
      1:19-cv-01725
          3:17-cv-06930-RS
                    DocumentDocument
                             #: 101 Filed:
                                       150-3
                                           07/19/19
                                               Filed Page
                                                     07/23/19
                                                          2 of 37
                                                               Page
                                                                  PageID
                                                                    3 of 38
                                                                         #:5405




    Executed on July 2, 2019              /s/ Matthew G. Berkowitz____
                                          Matthew G. Berkowitz




                                      2
  Case:Case
        1:19-cv-01725
            3:17-cv-06930-RS
                      DocumentDocument
                               #: 101 Filed:
                                         150-3
                                             07/19/19
                                                 Filed Page
                                                       07/23/19
                                                            3 of 37
                                                                 Page
                                                                    PageID
                                                                      4 of 38
                                                                           #:5405




                                 CERTIFICATE OF SERVICE

      I, Nicholas J. Ciaccio, hereby certifies that, on July 2, 2019, I served a true and correct

copy of the foregoing DECLARATION OF MATTHEW G. BERKOWITZ IN SUPPORT OF

DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS OR, IN THE

ALTERNATIVE, TRANSFER on all the following counsel of record by electronic mail and

through the Court’s CM/ECF:

       Sara M. Skulman                              L. Scott Oliver (Pro Hac Vice)
       GREENBERG TRAURIG, LLP                       GREENBERG TRAURIG, LLP
       77 W. Wacker Drive                           1900 University Avenue
       Suite 3100                                   5th Floor
       Chicago, IL 60601                            East Palo Alto, CA 94303
       Tel: (312) 456-8400                          Tel: (650) 328-8500
       Fax: (312) 456-8435                          Fax: (650) 328-8508
       Email: skulmans@gtlaw.com                    Email: oliverls@gtlaw.com

       Attorneys for Plaintiff                      Attorneys for Plaintiff

       Samuel Chase Means                           Timothy B. Hardwicke
       GREENBERG TRAURIG, LLP                       Andrew H. Schrag
       77 W. Wacker Drive                           GOODSMITH GREGG & UNRUH LLP
       Suite 3100                                   150 S. Wacker Drive
       Chicago, IL 60601                            Suite 3150
       Tel: (312) 456-8415                          Chicago, IL 60606
       Email: meansc@gtlaw.com                      Tel: (312) 646-2014
                                                    Fax: (312) 322-0056
       Attorneys for Plaintiff                      Email: thardwicke@ggulaw.com
                                                            aschrag@ggulaw.com

                                                    Attorneys for Defendant Kim Long




                                                   /s/ Nicholas J. Ciaccio
                                                   Nicholas J. Ciaccio




                                               3
Case:Case
      1:19-cv-01725
          3:17-cv-06930-RS
                    DocumentDocument
                             #: 101 Filed:
                                       150-3
                                           07/19/19
                                               Filed Page
                                                     07/23/19
                                                          4 of 37
                                                               Page
                                                                  PageID
                                                                    5 of 38
                                                                         #:5405




                 EXHIBIT A
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               5 of 37
                                                                    Page
                                                                       PageID
                                                                         6 of 38
                                                                              #:5405


                                                                                  Page 1
 1

 2               IN THE UNITED STATES DISTRICT COURT
 3               FOR THE NORTHERN DISTRICT OF ILLINOIS
 4                               EASTERN DIVISION
 5

 6   VENDAVO, INC.,
 7                      Plaintiff,                           Civil Action No.
 8             vs.                                           1:19-cv-01725
 9   KIM LONG, PRICE F(X) AG, and
10   PRICE F(X), INC.,                                       Judge Robert M. Dow
11                      Defendants.
12   ------------------------------
13

14

15      ** HIGHLY CONFIDENTIL - ATTORNEYS' EYES ONLY **
16

17          VIDEOTAPED DEPOSITION OF 30(b)(6) WITNESS
18                                 MARCIN CICHON
19                               Chicago, Illinois
20                           Thursday, May 9, 2019
21

22

23      Reported by:
24      JANICE M. KOCEK, CSR, CLR
25      JOB NO. 160252

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               6 of 37
                                                                    Page
                                                                       PageID
                                                                         7 of 38
                                                                              #:5405


                                                                                       Page 22
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2       BY MR. OLIVER:
 3               Q.      You can answer.
 4                       MR. BERKOWITZ:                 You -- you can
 5               answer.
 6                       THE WITNESS:             Well -- as I said
 7               before, we -- we knew each other from the
 8               past, so there was personal relationships
 9               established.          And, you know, we had our
10               contacts over LinkedIn.                    I'm sure we had
11               our private e-mail addresses.                         It can be
12               well that Vicki reached out to
13               Patrick Adams or she reached out to
14               Gabriel Smith or she reached out to me.                           I
15               don't remember who she reached out to.
16       BY MR. OLIVER:
17               Q.      Sir, you said "we knew each other
18       from the past."
19                       How did you know Vicki Roberts?
20               A.      We worked for the same company.
21               Q.      What company?
22               A.      Vendavo.
23               Q.      Did you overlap at Vendavo?
24               A.      Yes.
25               Q.      For how long?

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               7 of 37
                                                                    Page
                                                                       PageID
                                                                         8 of 38
                                                                              #:5405


                                                                                Page 23
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2               A.      I don't know when Vicki started.                   I
 3       know when I started and when I ended.                         And --
 4       and during this time, our work at Vendavo
 5       overlapped.
 6               Q.      When did you start at Vendavo?
 7               A.      In summer 2006.
 8               Q.      When did you leave Vendavo?
 9               A.      In summer 2010.
10               Q.      During what portion of that
11       2006-through-2010 period was Vicki Roberts
12       working at Vendavo?
13               A.      I don't know.              As I said, I don't
14       know when she started with Vendavo.
15               Q.      A month?          A year?          Two years?
16               A.      No, it was several years for sure.
17               Q.      Three years?
18               A.      I don't know.
19               Q.      Two years?
20               A.      As I said, I don't know.
21               Q.      More than one year?
22               A.      Yes.
23               Q.      Okay.        Less than the entire period
24       that you were at Vendavo?
25               A.      As I said, I don't know when Vicki

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               8 of 37
                                                                    Page
                                                                       PageID
                                                                         9 of 38
                                                                              #:5405


                                                                                Page 24
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2       was employed by Vendavo.                   I know when I was
 3       employed at Vendavo.                And during the time when
 4       I was employed at Vendavo, our time overlapped
 5       and we established personal relationship.
 6               Q.      Did you work with Vicki Roberts at
 7       Vendavo?
 8               A.      Can you explain what do you mean
 9       "work with"?          Work as a team?               Work in the same
10       company?       Work in the same region?
11               Q.      Well, I know you worked at the same
12       company.       Start with the same region.
13                       Did you work in the same region?
14               A.      No.
15               Q.      Where were you?
16               A.      In Europe.
17               Q.      Where was she?
18               A.      In U.S.
19               Q.      Did she ever come to Europe?
20               A.      I don't know.              I believe so.
21               Q.      Did you ever see her in Europe?
22               A.      I don't know.
23               Q.      No memory of seeing her in Europe?
24               A.      In Europe, no.
25               Q.      Did you ever come to the US?

                            TSG Reporting - Worldwide   877-702-9580
     Case:
        Case
           1:19-cv-01725
              3:17-cv-06930-RS
                         Document
                               Document
                                  #: 101 Filed:
                                           150-307/19/19
                                                   Filed 07/23/19
                                                         Page 9 of Page
                                                                   37 PageID
                                                                        10 of #:5405
                                                                              38


                                                                                Page 25
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2               A.      Yes.
 3               Q.      Did you see her --
 4               A.      Multiple times.
 5               Q.      Sorry.        I apologize.
 6                       You said multiple times?
 7               A.      Yeah.
 8               Q.      Did you ever see Vicki Roberts when
 9       you came to the U.S.?
10               A.      Yes.
11               Q.      Did you ever participate on a team
12       with Vicki Roberts?
13               A.      Can you explain what do you mean
14       with "participate on a team"?
15               Q.      Well, that's -- I'm using your
16       language.       You said we may have worked on a
17       team together.           So did you ever work and team
18       together?
19                       MR. BERKOWITZ:                 Just object to form.
20               That's a different question.
21                       You can answer if you can.
22                       THE WITNESS:             No, we did not work in
23               the same team.
24       BY MR. OLIVER:
25               Q.      You never worked on a team with

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               10 ofPage
                                                                     37 PageID
                                                                         11 of 38
                                                                               #:5405


                                                                                 Page 26
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2        Vicki Roberts?
 3               A.       But, again, you have to say what you
 4        mean with team.           Is a team a permanent --
 5        permanent team where she was in a team, sales
 6        team, I was in the European team or team for
 7        particular purpose or reason?
 8               Q.       I'm -- I'm using your language.
 9                        So what did you mean when you said
10        "a team"?
11                        MR. BERKOWITZ:                Object to the
12               characterization.
13                        THE WITNESS:            We were not in the
14               same team when employed at Vendavo.
15                        It can well be that we worked as a
16               team on some task, but we were on the same
17               team.
18        BY MR. OLIVER:
19               Q.       Did you ever work with Vicki Roberts
20        while at Vendavo on pitching a client?
21                        MR. BERKOWITZ:                I'll just make an
22               objection here.
23                        I'll give you some leeway, Scott,
24               but I think this is beyond what's permitted
25               in the current scope of discovery given the

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               11 ofPage
                                                                     37 PageID
                                                                         12 of 38
                                                                               #:5405


                                                                                 Page 27
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2               stay that's been ordered.
 3        BY MR. OLIVER:
 4               Q.       You can answer.
 5               A.       I don't remember.                 I -- I don't
 6        believe so.
 7               Q.       How did you know Kim Long?
 8               A.       The time when I was working at
 9        Vendavo overlapped with the time when Kim was
10        working at Vendavo.
11               Q.       Did you see Kim Long in Europe?
12               A.       No, I don't believe so.
13               Q.       Did you see Kim Long when you came
14        to the United States?
15               A.       Yes.
16               Q.       Did you ever work on a team with
17        Kim Long?
18               A.       We were working on different teams.
19        So I don't believe that we worked on the same
20        team at any time during the time at Vendavo.
21               Q.       Did you ever -- let me back up.
22                        Do you understand what I mean when I
23        say "pitch a client"?
24               A.       Yes.
25               Q.       Did you ever pitch a client with

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               12 ofPage
                                                                     37 PageID
                                                                         13 of 38
                                                                               #:5405


                                                                               Page 154
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2        not like that to happen.
 3               Q.       Product strategy, is that
 4        confidential information, too?
 5               A.       Yes.
 6               Q.       Lists of prospective customers, is
 7        that confidential information, too?
 8                        MR. BERKOWITZ:                Object to form.
 9                        THE WITNESS:            Prospective customers?
10        BY MR. OLIVER:
11               Q.       Uh-huh.
12               A.       Yes.
13               Q.       That's confidential?
14               A.       That is confidential.
15               Q.       Are you currently attempting to hire
16        anyone else from Vendavo?
17               A.       We never intended to hire anybody
18        from Vendavo.          People approached us and
19        attempted to be hired at Price f(x).
20               Q.       Are you currently discussing hiring
21        anyone from Vendavo?
22               A.       I am not aware of.
23               Q.       And if you hire anyone from any
24        company, whether a competitor or not, aside
25        from the offer letter, which we've marked as

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               13 ofPage
                                                                     37 PageID
                                                                         14 of 38
                                                                               #:5405


                                                                               Page 314
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2        I'm not her direct manager.                     I'm not assigning
 3        the job or tasks to Kim.                  And that would be a
 4        best question to be asked to the person who Kim
 5        is reporting to.
 6               Q.       Who does Kim report to?
 7               A.       Kim reports to Patrick Adams.
 8               Q.       You worked at Vendavo?
 9               A.       I did.
10               Q.       Did you take anything with you when
11        you left?
12                        MR. BERKOWITZ:                Objection.
13        BY MR. OLIVER:
14               Q.       E-mail?        Paper?
15                        MR. BERKOWITZ:                I'll object to form
16               and again note that this is way out of
17               bounds of the Illinois case and what's been
18               allowed.
19                        But I'll -- I'll allow him to
20               answer.
21                        THE WITNESS:            Yes.
22        BY MR. OLIVER:
23               Q.       What did you take with you?
24               A.       Files and data from the time when I
25        was working at Vendavo.

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               14 ofPage
                                                                     37 PageID
                                                                         15 of 38
                                                                               #:5405


                                                                               Page 315
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2               Q.       What do you mean by "files and
 3        data"?
 4               A.       Just files.            Electronic files.
 5               Q.       About what?
 6               A.       For my time when I was working for
 7        Vendavo.       So the files which I was working with
 8        or had access to.
 9               Q.       Did that include customer
10        presentations?
11               A.       Yes.
12               Q.       Did it include prospective customer
13        lists?
14               A.       Possible.
15               Q.       Did it include financial
16        information?
17               A.       That's possible.
18               Q.       Possible meaning --
19               A.       Possible meaning that I haven't
20        accessed or used this information after leaving
21        Vendavo, which is nine years ago, almost nine
22        years ago and never intended to -- to access or
23        use this information.
24               Q.       Then why did you take it?
25               A.       I was working for Vendavo and was

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               15 ofPage
                                                                     37 PageID
                                                                         16 of 38
                                                                               #:5405


                                                                               Page 316
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2        allowed to use my personal device, my personal
 3        computer.       Nobody did any care after me leaving
 4        Vendavo to make sure that those files had been
 5        removed.       And I continued using the same device
 6        after leaving Vendavo and those files just
 7        remained on this computer.
 8               Q.       Do you still have that computer?
 9               A.       No.
10               Q.       When did you stop using that
11        computer?
12               A.       The computer which I was using when
13        I left Vendavo?
14               Q.       Correct.
15               A.       I switched -- I don't know exactly
16        but I switch my devices regularly, typically,
17        in one-and-a-half to two-years intervals.
18               Q.       Do you copy the hard drive of the
19        old computer onto the new computer?
20               A.       I was copying the hard drive from
21        one computer to the other computer in the early
22        days, yes.
23               Q.       When is was the last time you copied
24        the hard drive from an older computer to a
25        newer?

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               16 ofPage
                                                                     37 PageID
                                                                         17 of 38
                                                                               #:5405


                                                                               Page 317
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2                A.      That must be -- and, again, I'm not
 3        sure -- 2015.
 4                Q.      And what has happened to that 2015
 5        computer?
 6                A.      I migrated the computer in -- around
 7        2015 from a Samsung laptop to a smaller device.
 8        I think -- I believe you call it MS --
 9                        What is this foldable tablet kind
10        of --
11                        MR. BERKOWITZ:                Surface.
12                        THE WITNESS:            Surface, exactly.
13                        -- Surface in 2015.                  And then I
14                migrated from the Surface to my current
15                laptop, which I'm using exclusively for --
16                in 2017.
17        BY MR. OLIVER:
18                Q.      Do you still have the Samsung
19        laptop?
20                A.      I do.
21                Q.      Where is it?
22                A.      In my home.
23                Q.      Where?
24                A.      In my home.
25                Q.      Where?

                            TSG Reporting - Worldwide   877-702-9580
Case:Case
      1:19-cv-01725
          3:17-cv-06930-RS
                    DocumentDocument
                             #: 101 Filed:
                                       150-3
                                           07/19/19
                                               Filed Page
                                                     07/23/19
                                                          17 ofPage
                                                                37 PageID
                                                                    18 of 38
                                                                          #:5405
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               18 ofPage
                                                                     37 PageID
                                                                         19 of 38
                                                                               #:5405


                                                                               Page 338
 1   M. CICHON - HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
 2                           C E R T I F I C A T E
 3        STATE OF ILLINOIS            )
 4                                     )     SS.:
 5        COUNTY OF COOK               )
 6

 7                        I, JANICE M. KOCEK, a Notary Public
 8               within and for the State of Illinois, do
 9               hereby certify:
10                        That MARCIN CICHON, the witness
11               whose deposition is hereinbefore set forth,
12               was duly sworn by me and that such
13               deposition is a true record of the
14               testimony given by such witness.
15                        I further certify that I am not
16               related to any of the parties to this
17               action by blood or marriage; and that I am
18               in no way interested in the outcome of this
19               matter.
20                        IN WITNESS WHEREOF, I have hereunto
21               set my hand this 14th day of May, 2019.
22

23

24                                     ____________________________
25                                     JANICE M. KOCEK, CSR, CLR.

                            TSG Reporting - Worldwide   877-702-9580
Case:Case
      1:19-cv-01725
          3:17-cv-06930-RS
                    DocumentDocument
                             #: 101 Filed:
                                       150-3
                                           07/19/19
                                               Filed Page
                                                     07/23/19
                                                          19 ofPage
                                                                37 PageID
                                                                    20 of 38
                                                                          #:5405




                 EXHIBIT B
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               20 ofPage
                                                                     37 PageID
                                                                         21 of 38
                                                                               #:5405


                                                                                  Page 1
 1                      DANIEL COSTANZO
 2             IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ILLINOIS
 3                      EASTERN DIVISION
 4     VENDAVO, INC.,                   )
                                        )
 5              Plaintiff,              )
                                        )
 6         vs.                          ) No. 1:19-cv-01725
                                        )
 7     KIM LONG, PRICE F(X) AG, and     )
       PRICE F(X), INC.,                )
 8                                      )
                Defendants.             )
 9
10
11            The deposition of DAN COSTANZO, called by
12   the Plaintiff for examination, taken pursuant to
13   the Federal Rules of Civil Procedure of the United
14   States District Courts pertaining to the taking of
15   depositions, taken before Mary Ann Casale, CSR,
16   RPR, CLVS, CMRS, a Notary Public within and for
17   the County of Cook and State of Illinois and a
18   Certified Shorthand Reporter of said State, taken
19   at 500 West Madison Street, Suite 3700, Chicago,
20   Illinois, on May 8, 2019, at 10:37 a.m.
21
22
23
24   Job Number: 160250
25


                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               21 ofPage
                                                                     37 PageID
                                                                         22 of 38
                                                                               #:5405


                                                                                   Page 31
 1                             DANIEL COSTANZO
 2   BY MS. SKULMAN:
 3           Q.       Like the specific date?                     I mean, that's
 4   got -- I'm assuming around the same time if you
 5   didn't know her beforehand?
 6           A.       Yeah.      I mean, honestly, I was so busy,
 7   I didn't really pay a whole lot of attention.                          I
 8   would just show up for the interview, right, Okay,
 9   who am I interviewing for, who are we interviewing
10   with.        That's generally how that worked.
11           Q.       So when you did interview her, this
12   was -- Price f(x) did end up extending Ms. Long an
13   offer that first round, right after --
14           A.       I am not aware.              I was not in a position
15   of hiring, so -- or extending the offer for that
16   matter.
17           Q.       Okay.      So you don't know if she was
18   given an offer that first round and declined?
19           A.       I can't recall.              I wasn't involved with
20   the specifics.
21           Q.       So the Ninja team, I have seen some
22   documents talking about that, when you were all
23   were trying to build that up.
24                    Do you -- would you or Vicki have been a
25   head of that or over that or sort of in charge of

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               22 ofPage
                                                                     37 PageID
                                                                         23 of 38
                                                                               #:5405


                                                                                      Page 32
 1                             DANIEL COSTANZO
 2   the Ninja team?
 3           A.       No.
 4                    MR. COLSHER:            Objection to form.
 5   BY MS. SKULMAN:
 6           Q.       Who did the -- does the Ninja team
 7   presales?
 8           A.       Presales, yeah...
 9           Q.       Who's the head of them, over them?
10           A.       So who heads up presales.                        Well, that's
11   been -- It's not -- It's been a bit of a moving
12   target, so there's been a lot of movement in the
13   organization.
14                    You get -- probably Gabe Smith would
15   have ultimately been responsible.
16           Q.       Who do you report to?
17           A.       I report to Patrick Adams.
18           Q.       And what's Patrick's position?
19           A.       Patrick is the chief revenue officer, so
20   he heads up the commercial team in the U.S.
21           Q.       Because you just said in the U.S., we
22   have been primarily talking about like, prospects,
23   employees in the U.S., right?
24           A.       (Nodding.)
25           Q.       Some of these projects or proposals or

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               23 ofPage
                                                                     37 PageID
                                                                         24 of 38
                                                                               #:5405


                                                                                 Page 40
 1                             DANIEL COSTANZO
 2           A.       It's Patrick Adams.
 3                    MS. SKULMAN:            Okay.        I'm going to have
 4           the court reporter hand you Plaintiff's
 5           Exhibit 2.        It is PFXIL0009686.
 6                       (Plaintiff's Exhibit 2 marked for
 7                         identification.)
 8   BY MS. SKULMAN:
 9           Q.       And same question, do you recognize this
10   document?
11                       (Witness peruses document.)
12                    THE WITNESS:            Yes, I do recognize this
13           document.
14   BY MS. SKULMAN:
15           Q.       And so this is an email from you to
16   Vicki Roberts from February 27th, 2019?
17           A.       Mm-hmm.
18           Q.       A chain.
19                    And what is this email discussing?
20           A.       This email is discussing hiring of
21   salespeople, so we had a number of different job
22   reqs open at the time.                 And -- and this relates to
23   candidates who could potentially fill those roles.
24           Q.       Would this be sales or presales?
25           A.       This is sales.

                            TSG Reporting - Worldwide   877-702-9580
Case:Case
      1:19-cv-01725
          3:17-cv-06930-RS
                    DocumentDocument
                             #: 101 Filed:
                                       150-3
                                           07/19/19
                                               Filed Page
                                                     07/23/19
                                                          24 ofPage
                                                                37 PageID
                                                                    25 of 38
                                                                          #:5405
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               25 ofPage
                                                                     37 PageID
                                                                         26 of 38
                                                                               #:5405


                                                                                 Page 42
 1                              DANIEL COSTANZO
 2   people, nor have I met them or spoken with them.
 3           Q.       Since, let's say, December, do you know,
 4   have other people -- have you interviewed other
 5   people at Price f(x) for any sales or presales
 6   roles?
 7           A.       Yes.
 8           Q.       Can you tell me who those are?
 9                    MR. COLSHER:             I'm going to object.
10           Again, we're getting a little bit far from
11           this -- from the issues of the TRO, a little
12           leeway, but we're not going to go too far
13           down these paths.
14                    THE WITNESS:             Yes.
15                         So who did we interview?
16                                                 .
17   BY MS. SKULMAN:
18           Q.       Anyone else you recall?
19           A.       I mean, those are the two primary ones
20   because they were hired.
21           Q.       They were hired?
22           A.       Yes.
23           Q.       Were -- Did either of these come from
24   Vendavo?
25           A.                            at one point worked for

                             TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               26 ofPage
                                                                     37 PageID
                                                                         27 of 38
                                                                               #:5405


                                                                               Page 116
 1                             DANIEL COSTANZO
 2                    I further certify that the taking of
 3   this deposition was pursuant to Notice and that
 4   there were present at the taking of said
 5   deposition the appearances as hereinbefore noted.
 6   I further certify that I am not a relative or
 7   employee or attorney or counsel, nor a relative or
 8   employee of such attorney or counsel for any of
 9   the parties hereto, nor interested directly or
10   indirectly in the outcome of this action.
11                    IN TESTIMONY WHEREOF, I have hereunto
12   set my hand and affixed my notarial seal this 20th
13   day of May, 2019.
14

15

16                 ______________________________________
17                 MARY ANN CASALE, CSR, RPR, CLVS, CMRS
18                 Illinois C.S.R. License No. 084-002668
19

20

21

22

23

24

25


                            TSG Reporting - Worldwide   877-702-9580
Case:Case
      1:19-cv-01725
          3:17-cv-06930-RS
                    DocumentDocument
                             #: 101 Filed:
                                       150-3
                                           07/19/19
                                               Filed Page
                                                     07/23/19
                                                          27 ofPage
                                                                37 PageID
                                                                    28 of 38
                                                                          #:5405




                 EXHIBIT C
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               28 ofPage
                                                                     37 PageID
                                                                         29 of 38
                                                                               #:5405
               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                                  Page 1
1                             VICKI ROBERTS
2               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
3                        EASTERN DIVISION
4     VENDAVO, INC.,                             )
                                                 )
5                 Plaintiff,                     )
                                                 )
6           vs.                                  )    No. 1:19-cv-01725
                                                 )
7     KIM LONG, PRICE F(X) AG, AND               )
      PRICE F(X), INC.,                          )
8                                                )
                  Defendants.
9
10
11                The deposition of VICKI ROBERTS, called
12   by the Plaintiff for examination, taken pursuant
13   to the Federal Rules of Civil Procedure of the
14   United States District Courts pertaining to the
15   taking of depositions, taken before Mary Ann
16   Casale, CSR, RPR, CLVS, CMRS, a Notary Public
17   within and for the County of Cook and State of
18   Illinois and a Certified Shorthand Reporter of
19   said State, taken at 500 West Madison Street,
20   Suite 3700, Chicago, Illinois, on May 20, 2019, at
21   9:37 a.m.
22
23      HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
24
25   Job No: 160468


                  TSG Reporting - Worldwide - 877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               29 ofPage
                                                                     37 PageID
                                                                         30 of 38
                                                                               #:5405
                 HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                               Page 100
1                             VICKI ROBERTS
2    anyone at Price (f)x have concerns about Kim Long
3    targeting customers she had worked with at Vendavo?
4                   MS. KIECKHEFER:           Objection to form.
5                   THE WITNESS:        No.
6    BY MR. OLIVER:
7           Q.      To the best of your knowledge, were any
8    steps taken to prevent Kim Long from targeting
9    customers that she was aware of from her work at
10   Vendavo?
11                  MS. KIECKHEFER:         Objection to form.
12                  THE WITNESS:        No.
13   BY MR. OLIVER:
14          Q.      Aside from shadowing, are you aware of
15   Kim Long participating in any client facing
16   meetings?
17          A.      No.
18          Q.      Is Price (f)x currently, to the best of
19   your knowledge, in the process of hiring anyone
20   from Vendavo?
21          A.      No.
22          Q.      Have you solicited anyone from Vendavo
23   to join anyone at Price (f)x?
24                  MS. KIECKHEFER:         Objection to form.
25                  THE WITNESS:        No.


                  TSG Reporting - Worldwide - 877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               30 ofPage
                                                                     37 PageID
                                                                         31 of 38
                                                                               #:5405
                  HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                               Page 107
1                             VICKI ROBERTS
2                    Did you have a general bring all the
3    sales folks together sort of meeting?
4                    MS. KIECKHEFER:        Objection to form.
5                    THE WITNESS:       Yes.
6    BY MR. OLIVER:
7           Q.       What do you call that meeting?
8           A.       Sales meeting.
9           Q.       Does Price (f)x hold an annual sales
10   meeting?
11           A.      Well, I only have been there for a year,
12   so I can only speak to -- we held one last year.
13           Q.      When in -- when last year?
14           A.      In January.
15           Q.      Did Kim Long attend that meeting?
16           A.      No.
17           Q.      Are you aware of any discussion within
18   Price (f)x about hiring Vendavo employees?
19                   MS. KIECKHEFER:        Objection to form.
20                   THE WITNESS:       No.
21   BY MR. OLIVER:
22           Q.      Have you had interaction -- any
23   interactions with Bain while you have been at Price
24   (f)x?
25           A.      Yes.


                   TSG Reporting - Worldwide - 877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               31 ofPage
                                                                     37 PageID
                                                                         32 of 38
                                                                               #:5405
               HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY

                                                                               Page 199
1                              VICKI ROBERTS
2                     I further certify that the taking of
3     this deposition was pursuant to Notice and that
4     there were present at the taking of said
5     deposition the appearances as hereinbefore noted.
6     I further certify that I am not a relative or
7     employee or attorney or counsel, nor a relative or
8     employee of such attorney or counsel for any of
9     the parties hereto, nor interested directly or
10    indirectly in the outcome of this action.
11                    IN TESTIMONY WHEREOF, I have hereunto
12    set my hand and affixed my notarial seal this 22nd
13    day of May, 2019.
14
15
16
17                 ______________________________________
                   MARY ANN CASALE, CSR, RPR, CLVS, CMRS
18                 Illinois C.S.R. License No. 084-002668
19
20
21
22
23
24
25


                 TSG Reporting - Worldwide - 877-702-9580
Case:Case
      1:19-cv-01725
          3:17-cv-06930-RS
                    DocumentDocument
                             #: 101 Filed:
                                       150-3
                                           07/19/19
                                               Filed Page
                                                     07/23/19
                                                          32 ofPage
                                                                37 PageID
                                                                    33 of 38
                                                                          #:5405




                 EXHIBIT D
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               33 ofPage
                                                                     37 PageID
                                                                         34 of 38
                                                                               #:5405


                                                                                  Page 1
 1   Highly Confidential, Attorneys' Eyes Only - G. Smith
 2               UNITED STATES DISTRICT COURT
                     NORTHERN OF ILLINOIS
 3                     EASTERN DIVISION
 4     VENDAVO, INC.,               )
                                    )
 5                   Plaintiff,     )
                                    )
 6                vs.               ) No. 1:19-cv-01725
                                    )
 7     KIM LONG, PRICE F(X) AG, and )
       PRICE F(X), INC.,            )
 8                                  )
                     Defendants.    )
 9     -----------------------------)
10

                HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
11

                        PURSUANT TO PROTECTIVE ORDER
12
13
14
15
16              VIDEOTAPED DEPOSITION OF GABRIEL SMITH
17                        Chicago, Illinois
18                    Wednesday, May 22nd, 2019
19
20
21
22
23      Reported by:
24      Amy M. Spee, CSR, RPR, CRR
25      Job No. 160469

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               34 ofPage
                                                                     37 PageID
                                                                         35 of 38
                                                                               #:5405


                                                                                 Page 121
 1   Highly Confidential, Attorneys' Eyes Only - G. Smith
 2      were -- we were both involved in as well.
 3              Q.       Any others?
 4              A.       Not that I recall.
 5              Q.       Did you work with Vicki Roberts
 6      while you were at Vendavo on any accounts?
 7              A.       Yes.
 8              Q.       What accounts do you recall working
 9      on with Vicki?
10              A.       The only one I remember clearly was
11                              .
12              Q.       Do you -- what accounts were you
13      working on at Vendavo when you left?
14              A.       I was primarily -- I was on a
15      consulting engagement, actually, so I had been
16      asked to actually be a consultant on the -- on
17      the                         .
18              Q.       So you were basically working
19      exclusively for the                                    ?
20              A.       Yes.
21              Q.       About how long did that engagement
22      last?
23              A.       I'd say four months or so.                    Four or
24      five months, maybe.
25              Q.       As director of sales, did you close

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               35 ofPage
                                                                     37 PageID
                                                                         36 of 38
                                                                               #:5405


                                                                                     Page 131
 1   Highly Confidential, Attorneys' Eyes Only - G. Smith
 2      thought she had good pricing knowledge.                             I
 3      thought she was a likable person.                              That was my
 4      impression.
 5              Q.       Anything else?
 6              A.       No.
 7              Q.       What was your impression of Vicki
 8      Roberts?
 9              A.       I thought Vicki Roberts was also
10      highly effective, very good at developing
11      personal relationships.
12                       Also good at closing software deals
13      and knowledgeable also about the pricing space,
14      and very dependable and honest.
15              Q.       When Kim Long interviewed at
16      Price f(x), did you ever interview her?
17              A.       Not officially, no.
18              Q.       Unofficially?
19              A.       No.
20              Q.       Did you ever speak with her on the
21      phone about Price f(x) before she joined?
22              A.       Yes.
23              Q.       How many times?
24              A.       I think twice.
25              Q.       Was this before -- was this in the

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               36 ofPage
                                                                     37 PageID
                                                                         37 of 38
                                                                               #:5405


                                                                               Page 187
 1   Highly Confidential, Attorneys' Eyes Only - G. Smith
 2              Q.       Is Price f(x) currently in the
 3      process of hiring anyone else from Vendavo?
 4              A.       I'm not aware of any.
 5              Q.       Does Price f(x) get a referral bonus
 6      for new employees that they hire?
 7              A.       Yes, I believe so.
 8              Q.       Did anyone get one from the hiring
 9      of Kim Long?
10              A.       I don't know.
11              Q.       Have you ever gotten a referral
12      bonus from Price f(x)?
13              A.       No.
14              Q.       When you left Vendavo, did you
15      return your Vendavo laptop?
16              A.       When I left Vendavo, I did not have
17      a Vendavo laptop.
18              Q.       What were you using?
19              A.       I was using a MacBook Air that I
20      owned.
21              Q.       Did you return -- that you owned?
22              A.       Yes.
23              Q.       Do you still have that MacBook Air?
24              A.       That MacBook Air is in the
25      possession of Shearman & Sterling.

                            TSG Reporting - Worldwide   877-702-9580
     Case:Case
           1:19-cv-01725
               3:17-cv-06930-RS
                         DocumentDocument
                                  #: 101 Filed:
                                            150-3
                                                07/19/19
                                                    Filed Page
                                                          07/23/19
                                                               37 ofPage
                                                                     37 PageID
                                                                         38 of 38
                                                                               #:5405


                                                                               Page 296
 1   Highly Confidential, Attorneys' Eyes Only - G. Smith
 2                            C E R T I F I C A T E
 3

 4      STATE OF ILLINOIS             )
 5      COUNTY OF COOK                )
 6

 7                       I, AMY M. SPEE, a Certified Realtime
 8              Reporter within and for the State of
 9              Illinois, do hereby certify:
10                       That GABRIEL SMITH, the witness whose
11              deposition is hereinbefore set forth, was
12              duly sworn by me and that such deposition
13              is a true record of the testimony given by
14              such witness.
15                       I further certify that I am not
16              related to any of the parties to this
17              action by blood or marriage; and that I am
18              in no way interested in the outcome of this
19              matter.
20                       IN WITNESS WHEREOF, I have hereunto
21              set my hand this 23rd day of May, 2019.
22

23                                 ______________________________
24                                     AMY M. SPEE, CSR, RPR, CRR
25


                            TSG Reporting - Worldwide   877-702-9580
